O L S H A N PARK AVENUE TOWER●65 EAST 55TH STREET ●NEW YORK, NEW YORK 10022 TELEPHONE: 212.451.2300● FACSIMILE: 212.451.2222 EMAIL: XXXXX@OLSHANLAW.COM DIRECT DIAL: 212-451-XXXX September 12, 2012 VIA EDGAR Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Biglari Holdings Inc. Preliminary Proxy Statement on Schedule 14A Accession No.: 0000921895-12-001843 Filing Date:September 12, 2012 Dear Sir or Madam: On September 12, 2012, Biglari Holdings Inc. (the “Company”) transmitted the above captioned preliminary proxy statement with respect to a special meeting of shareholders of the Company (the “Proxy Statement”) via the Securities and Exchange Commission’s EDGAR system for filing pursuant to Rule 14a-6(a) promulgated under the Securities Exchange Act of 1934, as amended. Please direct any questions or comments that you may have concerning the Proxy Statement by telephone to Steve Wolosky at 212-451-2333 or the undersigned at 212-451-2230 or by facsimile to 212-451-2222. Very truly yours, /s/ Michael R. Neidell Michael R. Neidell O L S H A N F R O M E W O L O S K Y L L P WWW.OLSHANLAW.COM
